Citation Nr: 0218110	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 11 to August 19, 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  In the decision, the RO denied service 
connection for post-traumatic stress disorder.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on 
his account of having killed three men during service.

4.  The claimed in-service stressors upon which the 
diagnosis of PTSD was based are not corroborated by 
service records or other credible evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has now 
promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Hence, it 
applies in the instant case.  The VCAA eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims and to notify 
them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and what 
evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC and 
SSOC. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has withdrawn his request for a 
hearing.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  Post-service treatment 
records have also been obtained.  The RO made appropriate 
efforts to attempt to verify the claimed stressors.  The 
RO has obtained the veteran's service personnel records, 
and contacted the service departments.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  The Board is unaware of 
any additional relevant evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest 
to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Although service connection may be established based on 
other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:  
(1) If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  (2) If the evidence 
establishes that the veteran was a prisoner-of-war under 
the provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  (3) If a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence. VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, 
the VA is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
clarified the analysis to be followed in adjudicating a 
claim for service connection for PTSD.  The Court pointed 
out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger 
post-traumatic stress disorder, to a subjective standard.  
The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe 
enough to cause PTSD in a particular individual is now a 
clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  The corroboration may be by 
service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a 
veteran's service records had been lost due to fire; 
however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

III.  Background Information

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the 
result of traumatic incidents during his active duty 
service.  He asserts that he killed three other recruits 
after they attacked him.

The veteran's DD 214 shows that he served in the United 
States Navy from March 11 to August 19, 1964.  His 
military occupational specialty was ordinary seaman.  He 
did not receive any decorations, medals, badges 
commendations, citations or campaign ribbons, and it was 
noted that he had not received any wounds as a result of 
action with enemy forces.  It was also noted that he had 
not completed any service schools or courses.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of a 
psychiatric examination conducted in July 1964 shows that 
the veteran was evaluated and found not to be suffering 
from a psychosis or other mental disorder of a magnitude 
as to require processing under medical procedures.  There 
was no remarkable psychiatric observation.  There are also 
no references in the service medical records to any wounds 
received during combat, or injuries incurred during an 
assault. 

The report of a medical examination conducted in August 
1964 for the purpose of the veteran's separation from 
service shows that at that time psychiatric evaluation was 
normal. 

The veteran's service personnel records reflect that he 
was discharged from service after having been observed by 
several witnesses engaging in what was believed to be 
homosexual conduct with another recruit on more than one 
occasion.  The records do not include any references to 
any incident involving the deaths of other recruits.  

In July 1998, the veteran submitted a claim for disability 
compensation for PTSD.  The RO wrote to the veteran in 
September 1998 and requested additional information, 
including a detailed description of the specific incident 
or event that produced the stress that resulted in his 
PTSD.  

In September 1998, the veteran submitted two written 
statements in which he described his claimed stressors.  
He stated that he was taken out of his company toward the 
end of boot camp and placed in a "transfer barracks." He 
said that while he was in his bunk he was assaulted by a 
man of another race, and that he beat that man to death.  
He said that he was taken to the brig and the next day the 
captain told him that under military law he was not 
considered to be responsible for his actions as they 
occurred during the first five minutes after he was 
awakened.  He was given extra duty, and then sent back to 
the same barracks.  

In the second written statement, the veteran reported that 
after returning to the same barracks he was attacked by 
three men with knives.  He said that he turned around and 
reached out with both hands and grabbed two of the men by 
their wrists and twisted until they dropped the knives.  
Then, he got them on the ground, hitting one and then the 
other.  The veteran reported that blood was flying 
everywhere.  The third attacker reportedly did not like 
what was happening, dropped his knife, and ran away.  The 
veteran reported that he was again given extra duty.  He 
stated that he did not know the names of the men he 
killed.  

VA medical treatment records reflect that the veteran has 
been seen at the mental health clinic.  For example, a 
record dated in July 1998 shows that the veteran presented 
complaints of having excessive stress since he was in the 
military.  He said that he was involved in the deaths of 
three people and was forced out of the military after less 
than six months.  It was also noted that he had an 
extensive history of alcohol and drug dependence.  The 
assessment was rule out PTSD, and alcohol abuse.  A record 
dated later in July 1998 reflects that the assessment was 
PTSD secondary to killing three men.  

In May 2001, the RO wrote to the Director of USA Crime 
Records Center at the United States Army Criminal 
Investigation Command and requested verification of the 
incidents described by the veteran.  The Army subsequently 
replied that there were no records for the information 
requested.  The Army also suggested that since this was a 
Navy case, the RO might try sending the request to the 
Naval Criminal Investigative Service.  In June 2001, the 
RO contacted the Naval Criminal Investigative Service.  In 
December 2001, the Naval Criminal Investigative Service 
replied that there were no records of an NCIS 
investigation.

In May 2002, the RO wrote to the veteran and advised him 
of the types of evidence that could be used to support a 
claim for service connection for PTSD based on a claimed 
personal assault.  In a statement in support of claim 
completed by the veteran in May 2002, he again reported 
that his stressors involved assaults by men with knives.   

IV.  Analysis

The veteran's service medical records are completely 
negative for complaints or diagnosis of a psychiatric 
disorder, and it was noted that he had no psychiatric 
disorder on separation exam.  The earliest diagnosis of a 
psychiatric disorder was many years after the veteran's 
separation from service.  There is no medical evidence 
linking any current diagnosis (other than post-traumatic 
stress disorder) to service.  The Board also notes that 
lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not 
manifest within a year after the veteran's separation from 
service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of 
the medical evidence which has been obtained reflects that 
PTSD has been diagnosed.  Significantly, however, the 
evidence of record does not establish that the veteran was 
exposed in service to the stressors upon which the 
diagnosis of PTSD was based.

The veteran does not contend, and his available service 
records do not demonstrate that he engaged in combat with 
the enemy.  The veteran's DD Form 214 shows that his 
military duties did not involve exposure to combat or any 
other psychologically stressful activity.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (in which the Court 
held that an appellant's military specialty of cannoneer 
did not demonstrate that his duties exposed him to a more 
than ordinary stressful environment).  See also Hayes v. 
Brown, 3 Vet. App. 7 (1991) (in which the Court held that 
in light of the veteran's noncombat assignment to a 
construction engineering company, it was reasonable for 
the Board to require corroboration of the veteran's 
claimed stressors).  The DD 214 does not show that the 
veteran received any commendations or medals denoting 
combat.  

In addition, the service personnel records do not contain 
any references to his claimed stressors involving the 
killing of three other men.  In this regard, the Board 
notes that the veteran clearly did not have the 
experiences referred to in his VA treatment records and 
the written statements.  The personnel records clearly 
show that the his discharge was unrelated to the incidents 
now described by the veteran.  In addition there are no 
criminal investigative reports pertaining to the three 
reported killings.  It is inconceivable that such 
incidents would not have resulted in a major 
investigation.  Thus, the veteran's service personnel 
records do not provide any support for his claim of 
service connection for PTSD as they do not demonstrate 
that he engaged in combat and do not provide any 
verification of any of his claimed stressors.

The veteran has not submitted any of the alternative types 
of evidence which may be used to substantiate the 
occurrence of a personal assault.  He has not submitted 
evidence from sources other than the veteran's service 
records to corroborate the account of the stressor 
incident such as records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  He 
also has not presented evidence of behavior changes 
following the claimed assault.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social 
behavior changes.

The evidence in this case, unlike the evidence in Doran, 
does not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed 
stressors.  

In summary, the record does not corroborate the veteran's 
accounts of the stressful incidents he claims he was 
exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to 
a stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's 
statements of exposure to combat simply because treating 
medical providers have done so. Wood, 1 Vet. App. at 193.  
The statements from the veteran upon which the diagnosis 
of PTSD was made are unsupported by any credible evidence.  
As a result, under 38 C.F.R. § 3.304(f), the diagnoses of 
PTSD cannot form the groundwork necessary to support the 
veteran's claim.  The Board finds that the evaluations 
which produced diagnoses of PTSD relied on unconfirmed 
stressors.  VA treating psychiatrists clearly based the 
diagnosis of PTSD on unconfirmed stressors.  Establishing 
service connection for PTSD requires both a medical 
diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  In the absence of 
credible supporting evidence of a stressor, the diagnosis 
of PTSD by a medical professional is insufficient to 
establish service connection for such disorder.  
Accordingly, the Board concludes that PTSD was not 
incurred in or aggravated by service.






ORDER

Service connection for PTSD is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

